Title: From George Washington to Benjamin Lincoln, 31 January 1788
From: Washington, George
To: Lincoln, Benjamin



My dear Sir,
Mount Vernon Jany 31st 1788

Your favor of the 9th instt came to hand last evening. As you know what ever concerns your happiness & welfare cannot be indifferent to me, you will very readily believe me when I assure you, that I take a feeling part in your anxiety and distress on account of your Son, and most sincerely wish for his recovery.
I thank you, my dear Sir, for your observations upon the advantages

which might accrue from a Settlement of the Eastern parts of your State—&ca. And also for the information contained in your letter. I am very sorry to find that there is like to be so powerful an opposition to the adoption of the proposed plan of Government with you; and I am entirely of your opinion that the business of the Convention should be conducted with moderation, candor & fairness (which are not incompatible with firmness) for altho’ as you justly observe, the friends of the New system may bear down the opposition, yet they would never be able, by precipitate or violent measures, to sooth and reconcile their minds to the exercise of the Government; which is a matter that ought as much as possible to be kept in view, & temper their proceedings.
What will be the fate of the Constitution in this State is impossible to tell at a period so far distant from the meeting of the Convention; my private opinion of the matter however is, that it will certainly be adopted; There is no question however but the decision of other States will have great influence here; particularly of one so respectable as Massachusetts.
You have undoubtedly seen my sentiments upon the Constitution in an extract of a letter written by me to a Gentleman in Fredericksburgh, which I find has circulated pretty generally through the Papers. I had not the most distant idea of its ever appearing before the public, for altho’ I have not the least wish or desire to conceal my sentiments upon the subject from any person living, yet, as the letter containing the paragraph alluded to was written upon several other matters quite foreign to this, & intended only for that Gentleman’s own inspection, I did not attend to the manner of expressing my ideas, or dress them in the language I should have done, if I had had the smallest suspicion of their ever coming to the public eye—through that Channel.
I feel myself much obliged by your promise to inform me of whatever transpires in your Convention worthy of attention, and assure you that it will be gratefully received. With the sincerest regard and the most ardent desire in which Mrs Washington joins me—that your distresses may be removed by the recovery of your Son I am My dear Sir, with great regard Yr Most Obedt Hble Servt

Go. Washington

